** BOARD OF PUBLIC AFFAIRS — COMPETITIVE BIDDING ** IT IS THE DESIRE FOR THE SPECIAL INVESTIGATING COMMITTEE THAT YOU RENDER AN OPINION CONSTRUING 74 O.S. 92 [74-92] OF THE OKLAHOMA STATUTES AS TO THE LEGALITY OF SALES MADE BY THE VARIOUS INSTITUTIONS UNDER THE DIRECT CONTROL AND SUPERVISION OF THE STATE BOARD OF PUBLIC AFFAIRS OF THE STATE OF OKLAHOMA OF STATE PROPERTY WITHOUT ADVERTISING SAME AND SELLING TO THE HIGHEST BIDDER.  THE COMMITTEE WOULD ALSO LIKE AN INTERPRETATION OF 74 O.S. 66 [74-66] AS TO THE LEGALITY OF ANY MEMBER OF THE BOARD OF PUBLIC AFFAIRS HAVING AN INTEREST IN ANY OTHER BUSINESS TRANSACTING BUSINESS WITH THE STATE OF OKLAHOMA.  THE STATE BOARD OF PUBLIC AFFAIRS IS NOT AUTHORIZED BY LAW TO SELL STATE PROPERTY, SUCH AS IS REFERRED BY YOU, WITHOUT SUBSTANTIALLY COMPLY WITH THE PROVISIONS OF 74 O.S. 92 [74-92] IT WOULD BE ILLEGAL FOR MEMBERS OF THE STATE BOARD OF PUBLIC AFFAIRS, DURING THE TIME THEY ARE SERVING ON THE BOARD, TO ENGAGE IN ANY OTHER BUSINESS WHEREIN THEY WILL RECEIVE "COMPENSATION FOR THEIR PERSONAL SERVICES" AND THAT IT WOULD BE ILLEGAL FOR THE STATE BOARD OF PUBLIC AFFAIRS TO ENTER INTO A CONTRACT WITH ANY FIRM OR CORPORATION "IN WHICH ANY MEMBER OF SAID BOARD SHALL HAVE ANY INTEREST OR SHALL BE A STOCKHOLDER".  (CONFLICT OF INTEREST, STATE OFFICER) CITE: 74 O.S. 61 [74-61], 74 O.S. 66 [74-66] 74 O.S. 123 [74-123], 74 O.S. 92 [74-92], 74 O.S. 61 [74-61] (FRED HANSEN)